DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2022 has been entered.
 Response to Amendment
The amendments filed 2/10/2022 have been accepted. Claims 1-21 are still pending. Claim(s) 1, 2, and 14 are amended. Applicant’s amendments to the claims 1 and 14 have overcome each and every 103 rejection of claim 1 and 14 and their dependent claims previously set forth in the Final Office Action mailed 12/20/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20 is rejected under 35 U.S.C. 103 as being unpatentable over Klein (US PGPub 2014/0025923) in view of Chan et al. (US PGPub 2015/0370428, hereafter referred to as Chan) in view of Kusbel et al. (US PGPub 2018/0217778, hereafter referred to as Kusbel).
Regarding claim 20, Klein teaches a non-transitory machine-readable storage medium storing instructions which, when executed on at least one processing device, cause the at least one processing device to at least: generating a page table entry to map a virtual address of the virtual page to a physical address in a first memory device of the first memory type, and storing, using the page table entry, the virtual page at the physical address in the first memory device, storing a first address range of the virtual page in a metadata (Fig. 3 and 4 and Paragraphs [0026] and [0028], as stated previously, the type column indicates which device the physical address is on and is to be accessed for the requested data. This is also stored in the TLB which is an address table which stores the address of data pages in a metadata table along with information about those pages. Paragraph [0004], also further states the devices are used to store data), and transferring the virtual page from the first memory device to a second memory device of a second memory type (Paragraph [0035]-[0037], describe the method of performing a memory swap wherein an entry associated with one memory type can be changed to be associated with the other memory type. The data and entry are then swapped between the first and second memory type and the page table is updated to reflect the change). Klein does not teach a first memory type having a first latency, monitoring a priority of an application that uses the virtual page, wherein the priority is based on data usage 
Chan teaches monitoring a priority of an application that uses the virtual page, wherein the priority is based on data usage patterns by the application (Paragraph [0043], states that usage patterns can be used to rank applications. These rankings are used to determine whether to offload or onload an application (move pages related to the application from one memory to another). Paragraphs [0045] and [0048] discuss the offloading and onloading of an application from network storage to a device. Paragraphs [0039] and [0041] discuss how the usage of an application can change and therefor its ranking (priority) will change with it. While there is no explicit recitation of virtual pages being associated with the application it is obvious that given the memories used and shown (Fig. 3 and 8 and Paragraphs [0096] and [0105]) that pages or their equivalents are used when storing the application data as that is how memories function). Since both Klein and Chan teach transferring data from one memory to another It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art according to known methods by modifying the teachings of Klein to take into account applications’ usage patterns when determining where to store particular data as taught in Chan to obtain the predictable result of monitoring a priority of an application that uses the virtual page, wherein the priority is based on data usage patterns by the application, 
Kusbel teaches a first memory type having a first latency, storing the latency in the metadata (Paragraph [0002], states that multiple memories with varying latency can be looked at when deciding what memory to use. Paragraph [0017] and [0020], states that performance metrics can be tracked for the memories (and therefore the address ranges that encompass those memories) meaning that the metrics are stored in metadata), and accessing the metadata to obtain the first address range and the first latency; and assigning the application to use the first address range after determining that the first latency is appropriate for the application (Paragraph [0021]-[0024], describe the process of placing data based on the desired latency of the client (latency appropriate for the application) and the performance metrics (metadata containing the address range and latency). This means that the metadata has to be accessed to first determine the latencies of the memories and the desired latency of the application after which an appropriate assignment can be made). It would have been obvious to one of ordinary skill in the art before the .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Klein, Chan, and Kusbel as applied to claim 1 above, and further in view of Ahmed et al. (US PGPub 2018/0349168, hereafter referred to as Ahmed).
Regarding claim 21, Klein, Chan, and Kusbel teach all the limitations to claim 1. Klein, Chan, and Kusbel do not teach receiving a request from the application for a memory type having an error rate less than a threshold; determining that the second error rate is less than the threshold; and in response to determining that the second error rate is less than the threshold, allocating memory from the second memory device to the application.
Ahmed teaches receiving a request from the application for a memory type having an error rate less than a threshold; determining that the second error rate is less than the threshold; and in response to determining that the second error rate is less than the threshold, allocating memory from the second memory device to the application (Paragraph [0011], [0021], and [0029], describes key performance indicators (KPI) that can be requested which include error rate meaning a ensuring a specific maximum error rate (or preferred range) can be requested. Paragraphs [0057]-[0059], state that the system can scale up or down a container’s resources (allocation of memory) based in part on the service level agreements or KPI). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Klein, Chan, and Kusbel to allocate memory based on a requested error rate as taught in Ahmed so as to provide autonomous management of containers hosting applications (Ahmed, Abstract).
	
Allowable Subject Matter
Claims 1-19 are allowed.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the applicant amended the claims with the limitation “and transferring data for the application from the first address range to the second address range through a multiplexer within a memory module containing the first and second address range after determining that the priority of the application has increased” to overcome the prior rejections set forth in the Final Rejection mailed 12/20/2021. After search and consideration there was found to be no prior art that teaches the limitations of claims 1 and 14.
However, claim 20 was not amended to contain the new limitations and is therefore still rejected along with claim 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132